Case: 1:15-cv-00506-MWM Doc #: 151-10 Filed: 08/22/19 Page: 1 of 4 PAGEID #: 9601




                            EXHIBIT 160
Case: 1:15-cv-00506-MWM Doc #: 151-10 Filed: 08/22/19 Page: 2 of 4 PAGEID #: 9602




  Submitted by the IWG on PSG Chair and Co-Chair                 Working Paper PSG-01-Minutes
                                                                 (1st PSG meeting; 4th May 2015)

                       Report of the 1st Meeting (Kick-off meeting) of the
                    Informal Working Group on Panoramic Sunroof Glazing

  Location:     Geneva, "Paleis des Nations", Room VII
  Date:         10:00 to 11:30, 4th May 2015
  Chair:        Mr. Eom Sungbok (Republic of Korea), Mr. Richard Damm (Germany)


  1. Welcome and Introductions

  Mr. Eom Sungbok, from KATRI (Korea Automobile Testing & Research Institute), Chair of the
  informal working group welcomed the participants.
  24 people attended at theist meeting (kick-off meeting).

  The agenda of the meeting is in the documents PSG_kick_off_Agenda,
  PSG_kick_off_Presentation available on the UNECE website.

  The Chair explained the objective of this meeting is to decide on draft Terms of Reference and
  the Rule of Procedure.

  2. PSG IWG Organization

  The Chair of the informal working group introduced the leadership team:
         Chair: Mr. Eom Sungbok, Republic of Korea
         Co-Chairs: Mr. Richard Damm, Germany
         Secretary: To be decided

  The Secretary position is vacant. The Chair recommended that OICA could take the position,
  but any other member can volunteer.

  3. Explanation of the WP.29 Mandate

  The chair recalled that first report of Republic of Korea about PSG was done at WP.29 in March
  2014 and AC.3 endorsed the request for authorization to develop an amendment to UN GTR No.
  6(ECE/TRANS/WP29/2015/42)on panoramic sunroof glazing.

  4. Review of the Terms of Reference

  The Chair explained the background and the objective of the Terms of Reference and the Rules
  of Procedures.

  5. Scope of Work

  The group decided as follows.

  - OICA requested to concentrate on amendment of GTR 6 first and then UN R 43 has to
  reviewed accordingly
Case: 1:15-cv-00506-MWM Doc #: 151-10 Filed: 08/22/19 Page: 3 of 4 PAGEID #: 9603




  - CLEPA in principle agreed to this position, as GTR 6 is meant to be the foundation for the
  provisions.
  - UN/ECE secretariat mentioned it was already stated that GTR 6 should be amended first and
  then R43 at WP.29 in March 2015 (ECE/TRANS/VVP29/2015/42, para. 6).

  Paragraph 3.1 (d) of draft ToR, amend to read

  d)    Develop amendments to 4€411 UN GTR No. 6 and a complementing proposal to UN Regulation
        No. 43 in order to further clarify appropriate methods of testing and evaluating the mechanical
        strength of toughened glass with a focus on safety glazing.

  - OICA requests that this group has to clarify whether the scope of the informal group applies to
  all toughened glass or only panoramic sunroof glazing.
  - OICA thinks that it is necessary to clarify if other use cases have to be addressed or excluded

  It was agreed to change the wording of the ToR to all toughened glass as it gives more flexibility
  for discussion.

  Paragraph 5.1 of draft ToR, amend to read
  5.1 With regards to the definition of toughened glass, the IWG will review if the current definition of
       toughened glass is appropriate to assure the safety of panoramic sunroof and then will clearly
       define the mechanical properties of toughened glass (especially for panoramic sunroof glazing),
       if necessary. For example, toughened glass is expected to be stronger than before what it was, i.e.
       before it underwent the toughening process.

  - OICA and CLEPA mentioned ISO is test standard only and does not need to be addressed in
  this ToR.

  Paragraph 5.2(c) of draft ToR, amend to read
  (c) Clarifying and harmonizing the UN Regulation and ISO with regards to the test.

  6. Timeline

  The Chair introduced that schedule for further meetings and the reporting to GRSG and WP.29.

  The UNECE secretariat proposed some changes to the timing for example that the GRSG
  report of the 108th session to be adopted in Nov. 2015.

  Paragraph 4.1(a),(b),(d) and (e) of draft ToR, shall be deleted.
  Paragraph 4.1(c), renumber as paragraph 4.1(a) and insert a new paragraph 4.1(b) of draft ToR,
  amend to read
  4.1 The plan will regularly be reviewed and updated to reflect the latest development in
       terms of progress and the feasibility of the timeline.


  (a)   November 2011: At the 161th session f WP.29, agreement n establishment of
Case: 1:15-cv-00506-MWM Doc #: 151-10 Filed: 08/22/19 Page: 4 of 4 PAGEID #: 9604




  (b)   March 2015: At the 165th session of WP.29, official adoption on establishment of
        Informal Working Group on Safety glazing obtained at the AC.3.
  (a)   May 2015: Kick-off meeting of the IWG.Discussion on Term of Reference and
        on composition of Chair, Co-Chair, and secretaries for IWG;
  (d)   Nov 2015: 166th session of WP.29 in conjunction with the preceding IWG. Final
        decision on Terms of Reference and on the election of Chair, Vice Chair, and
        secretaries for IWG. Adoption of Terms of Reference for IWG by GRSG.
  (b)   Nov 2015: 167th session of WP.29 adoption of Terms of Reference for IWG.
  (c)   June 2015: At the 166'session of WP.29, agreement on Terms of Reference for
        IWG on Panoramic Sunroof Glazing obtained the AC.1


  7. Proposed Agenda Items for next IWG on PSG Meeting

  The proposed agenda items for the 2nd IWG on PSG meeting are;
    • Definition of toughened glass
    • Clarification of 226g ball test

  Chair will circulate draft amendment to GTR 6 to all the participants by the end of June 2015
  and ask other contracting parties and members to make a presentation regarding amendment
  direction and comments about those.

  8. Any other business

  Once again the Chair requested to the participants, especially OICA and CLEPA for
  recommending of secretary.


  9. Closing remarks and next meeting schedule

  Next meeting will be held on 28th September 2015, 10:00 AM to 5:30 PM in Geneva,"Palais
  des Nations" and chair asked to GRSG secretary to reserve a meeting room for the meeting.

  Reporting will be done to GRSG by Chair.
